Citation Nr: 0636924	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  97-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
January 1979, and an unverified period of service from 
January 1979 to September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  This case was remanded by the Board in March 1999 
and July 2003.  In September 2005, the Board denied increased 
ratings for service-connected disabilities of the right knee 
and remanded the issue of TDIU.  The case has now been 
returned to the Board further appellate consideration.  


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
instability of the right knee, rated 10 percent disabling, 
limitation of flexion of the right knee, rated 10 percent 
disabling, limitation of extension of the right knee, rated 
10 percent disabling, calluses of the right foot, rated 10 
percent disabling, residuals of fracture of the left 
mandible, rated 10 percent disabling, and chondromalacia with 
bone spur of the right knee, rated noncompensable, for a 
combined rating of 40 percent.  

2.  The veteran reported that he completed high school and 
one year of masonry trade school, and he last worked as a 
truck driver in June 1996. 

3.  The evidence does not demonstrate that the veteran's 
service-connected disabilities are of such severity as to 
preclude all forms of gainful employment.  

4.  This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.




CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 3.340, 3.341, 4.15, 4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notification and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify a claimant of any information and evidence 
not of record (1) that is necessary to substantiated the 
claim(s); (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required.  In the present case, the unfavorable Agency of 
Original Jurisdiction (AOJ) decision that is the basis of 
this appeal was already decided and appealed prior to 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006).  The United 
States Court of Appeals for Veterans Claims (Court) 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In this case, after the veteran was given proper notice and 
provided assistance that included a VA examination, VA 
readjudicated the TDIU issue on appeal and issued a 
supplemental statement of the case in July 2006.  In 
accordance with the Board's remand instructions, VA afforded 
the veteran a VA examination in March 2006.  The Board finds 
that VA has substantially complied with the Board's remand 
orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).

In this case, the veteran does not meet the combined rating 
percentage requirements for a TDIU, and the evidence does not 
show that extraschedular rating criteria is met.  VA General 
Counsel has interpreted that the notice and duty to assist 
requirements are not applicable to a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004; 
see Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004. 

II.  TDIU

The veteran contends generally that, due to service-connected 
disabilities of the right knee, foot, and left mandible, he 
is unable to obtain or maintain substantially gainful 
employment.  

The regulations governing TDIU provide that total ratings for 
compensation may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 4.16.  The term unemployability, as used in VA 
regulations governing total disability ratings, is synonymous 
with an inability to secure and follow a substantially 
gainful occupation.  In determining whether the veteran is 
entitled to a TDIU, neither the veteran's non-service-
connected disabilities nor advanced age may be considered.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The central inquiry in determining whether a veteran is 
entitled to a TDIU is whether service-connected disabilities 
alone are of sufficient severity to produce unemployability.  
The test of individual unemployability is whether, as a 
result of service-connected disabilities alone, the veteran 
is unable to secure or follow any form of substantially 
gainful occupation that is consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16; see Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

The veteran does not meet the percentage requirements set 
forth in 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU.  The service-connected 
disabilities are instability of the right knee, rated 10 
percent disabling, limitation of flexion of the right knee, 
rated 10 percent disabling, limitation of extension of the 
right knee, rated 10 percent disabling, calluses of the right 
foot, rated 10 percent disabling, residuals of fracture of 
the left mandible, rated 10 percent disabling, and 
chondromalacia with bone spur of the right knee, rated 
noncompensable, for a combined rating of 40 percent.  The 
schedular requirements for the assignment of a TDIU are not 
met; that is, a single disability of 60 percent or more, or 
two or more disabilities with a combined rating of 70 percent 
or more, with one of the disabilities being at least 40 
percent, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.

In addition, the evidence of record does not support a 
finding that the veteran's service-connected disabilities 
alone preclude him from obtaining or maintaining 
substantially gainful employment.  The veteran reported that 
he completed high school and one year of masonry trade 
school, and he last worked as a truck driver in June 1996.  
On the occasion of a hearing on appeal in May 2002, the 
veteran testified that he was unable to maintain gainful 
employment because of symptomatology attributable to his 
service-connected right knee disability.  He stated that he 
had been receiving Social Security benefits since 1998.  It 
was further pointed out that he was taking medications and 
receiving outpatient treatment for chronic symptoms of the 
right knee disability.  

The Social Security Administration records VA obtained to 
assist the veteran reflect that the veteran has been disabled 
since July 1996; however, the Social Security Administration 
records reflect that this determination of disability 
included non-service-connected impairments of low back pain, 
pain in left shoulder blade, headaches, obesity, and age of 
the veteran.  The veteran's right knee disabilities and left 
mandible disability were not the sole disabilities considered 
in supporting the SSA determination.  The Board has 
considered and weighed the SSA determination, but does not 
accept the conclusions as determinative in this case.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  

The March 2006 VA examiner's opinion was that the veteran's 
service-connected right knee disabilities resulted in 
moderate functional loss, and service-connected disabilities 
moderately to severely interfered with the veteran's 
employment.  The medical evidence of record does not show 
that the veteran's service-connected disabilities preclude 
any and all forms of employment.  Significantly, the March 
2006 VA examiner's opinion further included that the 
veteran's non-service-connected low back pain mildly to 
moderately interfered with employment.  

Finally, the evidence does not show that a referral for 
extraschedular rating is warranted.  This case does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).  The Court has held 
that in order for a veteran to prevail in a claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor that takes his case outside the 
norm with respect to a similar level of disability under the 
rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
or not the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for TDIU; there remains no 
reasonable doubt to be resolved; and TDIU is not warranted.  




ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


